Citation Nr: 0530559	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral hip, ankle, and left knee injuries.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hemorrhoids, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  

The veteran raised the issue of entitlement to a compensable 
evaluation for atrophy of the right testicle during his 
hearing before the Board in October 2005.  This issue has not 
been developed for appellate review and is therefore referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the any 
left knee disorder, bilateral hip disorder, and bilateral 
ankle disorder and active duty service.  

2.  There is no medical evidence of a nexus between 
hypertension and active duty service.

3.  There is no medical evidence of a nexus between 
hemorrhoids and active duty service, or to a 
service-connected disorder. 


CONCLUSIONS OF LAW

1.  A left knee disorder, bilateral hip disorder, and 
bilateral ankle disorder were not incurred in or aggravated 
by military service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Hemorrhoids were not incurred in or aggravated by 
military service, nor are they due to, or the result of, a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable VA decision, the claimant must be provided notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  


The initial VA notice was issued prior to the June 2002 
denial of his claim.  Therefore, there are no defects with 
respect to the timing of the VCAA notice requirement.  VA 
satisfied this duty by means of letters to the veteran from 
the RO dated in April 2002 and February 2004, as well as by 
the discussions in the August 2002 statement of the case and 
the January 2005 supplemental statement of the case.  By 
means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The RO obtained 
the veteran's service medical records and VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Examinations were conducted in February 2004, and the reports 
are associated with the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including arthritis and 
hypertension, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Further, service connection may also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1994) 
(en banc).

The veteran contends that service connection is warranted for 
a bilateral hip disorder, an ankle disorder, and a left knee 
disorder as these disorders stem from injuries to his hips, 
ankles, and left knee during parachute jumps.  In this 
regard, the veteran's DD Form 214 shows that he underwent 
airborne training.  

Nevertheless, the service medical records are negative for 
any evidence of hypertension, a hip disorder, an ankle 
disorder, a left knee disorder, hypertension, or hemorrhoids.  
At the time of the separation examination of 1965, the 
veteran reported "swollen or painful joints," but the 
examiner did not find any abnormalities with regard to the 
hips, ankles, or left knee.  The separation examination was 
also normal with regard to the anus and rectum and 
cardiovascular system.  

Subsequent to service discharge, a VA examination conducted 
in 1966 does not document any complaints or findings of a 
bilateral hip, bilateral ankle, or left knee disorder, and 
blood pressure was recorded as 110/80.  Hypertension was not 
diagnosed.  Examination of the digestive system did not 
document hemorrhoids.  

Post-service records show a colonoscopy conducted in 2001 
found hemorrhoids.  Thereafter, a VA examination conducted in 
February 2004, indicated that the veteran had surgery for his 
hemorrhoids in 1966 and underwent a recent lower endoscopy, 
which showed internal hemorrhoids.  On examination skin tags 
were noted about the anus, with no other hemorrhoids noted.  
The diagnosis was small anal skin tags, with internal 
hemorrhoids per the veteran's history.  Additionally, the VA 
examination dated in February 2004, reported that the veteran 
gave a history of hypertension that was diagnosed in 1999 or 
2000.  The veteran reported taking daily medication for this 
disorder.  The diagnosis was essential hypertension.

Surgery on the veteran's left knee is documented by private 
medical records in 1989, due to an injury at his employment 6 
months prior to the surgery.  VA x-rays of the left knee 
conducted in February 2004, found degenerative arthritis in 
all compartments, with osteophyte formation in the medial 
compartment and patellofemoral view.  The lateral joint space 
was better maintained but still slightly narrowed.  After 
clinical evaluation, the diagnosis was severe left knee 
tricompartmental arthritis.  

VA x-rays of the hips conducted in February 2004, showed mild 
osteoarthritic spurring of the acetabular side of the right 
hip and a mild osteoarthritic spur of the lateral acetabulum 
of the left hip.  The joint space was slightly narrowed on 
the right hip and well maintained on the left hip.  After 
clinical evaluation, the diagnosis was mild to moderate right 
hip degenerative arthritis and mild left hip arthritis.  
X-rays of the ankles were also conducted that showed good 
joint space and no osteoarthritis.  The clinical evaluation 
found no objective evidence of ankle problems other than mild 
swelling.  

The VA examiner that conducted the February 2004 
examinations, concluded that 

a traumatic compressive episode severe 
enough to cause thoracic compression 
fractures may have been a contributor to 
later degenerative arthritis in knees at 
[sic] hip, but is at least as likely that 
the degenerative arthritis present in his 
knees and hips could have been caused by 
vigorous activity and overuse secondary 
to [employment]. 

The examiner subsequently wrote an addendum to the above 
opinion stating

[i]n review of that history and physical 
examination, [the veteran] really had no 
complaints related to his ankle knee or 
hip documented in his chart from the 1965 
parachute jump and the arthroscopy done 
in 1989.  This is an approximately 20-
year gap without report of symptoms.  
Even though I do feel that traumatic 
episodes severe enough to cause thoracic 
compression could predispose to later 
degenerative arthritis, [the veteran's] 
medical chart does not support this.  
Therefore, in my opinion, this is less 
than likely that his degenerative 
arthritis is secondary to his parachute 
jump and probably more likely to be 
secondary to vigorous activity and 
overuse secondary to activities he has 
done later on his life.  

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In this case, there is no medical evidence of the claimed 
disabilities in service or subsequent to service discharge 
until 1989, at the earliest.  In 2005, the veteran testified 
before the Board that he first noticed problems with the hips 
and lower extremities in 1989, many years after his 
separation from service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Additionally, there is no medical 
evidence of evidence that relates any of the claimed 
disabilities to his active military service, or to any 
incident therein.   

The veteran has also raised the issue of service connection 
for hemorrhoids secondary to his service-connected 
hernioplasty conducted in 1964.  However, the treatment 
records and VA examination reports for residuals of his 
hernioplasty are silent with regard to hemorrhoids resulting 
from or being aggravated by the hernioplasty.  Therefore, 
there is no competent evidence demonstrating a link between 
the veteran's hernioplasty and hemorrhoids.

Accordingly, service connection for hypertension, 
hemorrhoids, bilateral hip disorder, bilateral ankle 
disorder, and a left knee disorder is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of bilateral hip, ankle, and 
left knee injuries is denied.  

Service connection for hypertension is denied.

Service connection for hemorrhoids, to include as secondary 
to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


